—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 12, 1997, convicting him of criminal possession of a controlled substance in the first degree, criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a weapon in *487the fourth degree, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant, in effect, acquiesced to appearing before the Grand Jury while in restraints and failed to request an instruction regarding the restraints. Accordingly, the defendant’s claim that dismissal of the indictment is required as he was unfairly prejudiced by his appearance before the Grand Jury is without merit (see, People v Rouse, 79 NY2d 934; People v Young, 185 AD2d 369).
We reject the defendant’s contention that the court erred in denying that branch of his omnibus motion which was to suppress his statement to law enforcement officials on the ground that it was made without Miranda warnings and was the product of police interrogation. The police did not engage in conduct which an objective observer would conclude was reasonably likely to elicit an incriminatory declaration from the defendant (see, People v Ferro, 63 NY2d 316, 321, cert denied 472 US 1007; People v Georgiou, 236 AD2d 623; People v Webb, 224 AD2d 464).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.